Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 4, 2014

                                      No. 04-14-00705-CV

                                IN THE INTEREST OF E.A.T.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02779
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        This is an accelerated appeal from the trial court’s order terminating appellant’s parental
rights. Appellant timely filed notice of appeal, and the record was due October 20, 2014. The
reporter’s record was not filed. This court notified the court reporter, David Zarate, that the
record was past due and advised him to file it by November 3, 2014. On November 3, Zarate
filed a motion for an extension of time until November 12 to file the brief.

       We grant the motion and order David Zarate to file the reporter’s record by November
12, 2014. The court will not grant any further extension of time to file the record in the absence
of a showing of extraordinary circumstances that prevent the timely filing of the record and
reasonable assurance the record will be completed and filed by the requested extended deadline.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court